Citation Nr: 1613383	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-50 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine disability, including degenerative disc disease (DDD) and arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Any current lumbar spine disability did not have its onset in service, lumbar arthritis was not manifest to a compensable degree within one year following separation from service; and the current lumbar spine disability has not been etiologically linked to the Veteran's service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include DDD and arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Board acknowledges that VA was unable to obtain all of the Veteran's service treatment records.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the Veteran has submitted copies of service treatment records he retained.  

The Veteran was provided VA examinations in July 2009 and September 2014 in connection with the claim.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claim.  The reports for the claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  


II. Legal Criteria and Analysis

The Veteran contends that his current lumbar spine disability, diagnosed as DDD and arthropathy (arthritis), had its onset in service and has continued since his discharge from service.  He states that he under-reported his back symptoms in service to avoid reassignment from a submarine crew and that he self-medicated rather than seek treatment.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be shown by demonstrating (1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show the Veteran underwent a lumbar spine X-ray in January 1970 that revealed questionable spondylothiasis.  In February 1979 he was re-evaluated for a back injury.  At that time he reported improvement with occasional discomfort.  The impression was resolving strain.  In August 1987 and April 1988 medical history reports, the Veteran denied any history of recurrent back pain.  A February 1990 examiner opined that the Veteran's complaint of left leg pain was probably referred from his lower back and of soft tissue etiology.  There was no evidence of any neurological abnormality.  An April 1991 treatment record shows he complained of low back pain that was worse in the morning and stiffness.  He denied any radiation.  The impression was mild lumbosacral strain.  There were no subsequent low back complaints, findings, treatment or diagnoses.  

Post-service, arthritis was first demonstrated in X-ray studies of the lumbar spine conducted during the Veteran's July 2009 VA examination.  The X-ray studies revealed evidence of discogenic changes as well as joint arthropathy and osteopenia.  At the time of his examination, the Veteran gave a history of having had a low back strain for "years" and was unsure of the exact date of the onset of his symptoms, but he denied a specific injury.  The examiner opined that the Veteran's diagnosed discogenic disease of the lumbosacral spine was less likely secondary to complaints he had while in service.  

A May 2014 VA treatment record notes the Veteran complained of occasional lumbosacral back pain.  He was diagnosed with intermittent lumbago that was possibly worsened by weight gain.  

A September 2014 VA examiner opined that the Veteran's current thoracolumbar condition, diagnosed as DDD, was less likely as not caused by or related to his active service.  The examiner noted that the Veteran had several back complaints in service that were mild and isolated, occurring several years apart.  The examiner further noted that there was no evidence of progression or chronicity of his back complaints in service.  Further, the examiner found that there was no documentation of any progression of back symptoms after the Veteran's discharge from service until after his submission of the current claim.  

The evidence shows that there is no diagnosis of arthritis of the lumbar spine in service or within a year of separation.  The first report of arthritis is the July 2009 VA X-ray studies conducted in conjunction with his VA examination, 17 years after the Veteran's separation from service.  As the evidence does not show arthritis of the lumbar spine to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

Although the VA examination reports and treatment records since 2009 note the Veteran's stated long history of back pain, the Board finds the July 2009 and September 2014 VA examiners' opinions to be the most probative evidence, as they are predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinions are supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  The September 2014 VA examiner also explained that while there was isolated episodes of back pain in service, those episodes were isolated and mild, and do not indicate any progression of a back disability in service.  The examiner further noted that there was no evidence of any complaints, findings, treatment or diagnosis prior to the date the Veteran filed his current claim for service connection.  The examiner also opined that there was no documentation to show a progression of any back symptoms since the Veteran's discharge from service.  

The only other evidence of record supporting the Veteran's claim is his statements.  Even if those statements could be read as claiming an onset of his current lumbar spine disability in service and continuity of symptomatology since service, the Board finds that the statements are not competent evidence, because, while he can provide a history of intermittent back complaints over the years, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the current low back disability.  Determining the etiology of the diagnosed arthritis and/or DDD of the lumbar spine is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Again, the most probative evidence of record addressing the medical relationship, if any, between the Veteran's lumbar spine disability, to include DDD and arthritis, and service weighs against the claim.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a lumbar spine disability, to include DDD and arthritis, on a presumptive or direct basis.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability, including DDD and arthritis, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


